Citation Nr: 1709902	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.   Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine. 

2.   Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board remanded this appeal in July 2014 and March 2016 .  It is once again before the Board. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his thoracolumbar spine disability has worsened since his last VA examination in November 2011, namely with regard to the frequency and severity of his flare-ups.  See Hearing Transcript at 3.  Accordingly, an updated examination that includes range of motion testing in conformity with 38 C.F.R. § 4.59 is warranted.  See VAOPGCPREC 11-95 (1995); see also Correia v. McDonald, 28 Vet. App. 158, 166 (2016).  In this regard, while the Board acknowledges the Veteran's November 2016 private medical opinion discussing the severity of his spine disability, the report does not contain objective findings, including range of motion testing, responsive to the applicable rating criteria set forth in 38 C.F.R. § 4.71a.  Thus, despite this submission, VA's duty to obtain an updated examination is still triggered. 

Additionally, updated VA treatment records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2).

Finally, as the Veteran asserts that he is unemployable due to his service-connected cervical and thoracolumbar spine disabilities, his entitlement to a TDIU is part and parcel of the instant appeal.  See Hearing Transcript at 15-16; see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is an element of all appeals of an increased rating and must be addressed if the possibility of the Veteran's unemployability is raised by the record).  This portion of his claim should be developed on remand, to include requesting that the Veteran complete VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran as to how to substantiate a claim for a TDIU.  Additionally, provide him with VA Form 21-8940, and request that he supply the requisite information.  

2. Obtain all outstanding VA medical records.

3. Then schedule the Veteran for a VA examination to determine the current severity of his thoracolumbar spine disability.  The claims file should be made available to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The thoracolumbar spine should be tested in both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also requested to comment on any occupational impact caused by the thoracolumbar spine disability.

All findings should be reported in detail.

4. After completing the above development, and any additional development that may be warranted, readjudicate the issues on appeal, including the Veteran's entitlement to a TDIU.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

